11/02/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0075


                                           DA 21-0075                   FILED
                                                                         NOV 0 2 2021
                                                                       Bovven Greenwood
 STATE OF MONTANA,                                                   Clerk of Supreme Court
                                                                        qtRto nf fvlontane


                 Plaintiff and Appellee,

          v.                                                        ORDER

 ANTHONY WEIMER,

                 Defendant and Appellant.


       Appel lant Anthony Weimer has filed a petition for rehearing        or   this Court's
October 12, 2021 Opinion reversing Weimer's conviction and remanding the case for a
new trial. State v. Weimer, 2021 MT 266N. Appellee objects to the petition.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
This Court will consider a petition for rehearing only if the opinion "overlooked some fact
material to the decision," if the opinion missed a question presented by a party that would
have decided the case, or if our decision "conflicts with a statute or controlling decision
not addressed" by the Court. M. R. App. P. 20.
       Having fully considered Appellant's petition and the response, the Court concludes
Weimer has not established grounds for rehearing under Rule 20 and rehearing is not
warranted.
       IT IS THEREFORE ORDERED that the petition for rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this           day of November, 2021.



                                                               Chief Justice
I


    Justices